
	
		III
		111th CONGRESS
		1st Session
		S. RES. 171
		IN THE SENATE OF THE UNITED STATES
		
			June 8, 2009
			Mr. Inhofe (for himself,
			 Mr. Brown, Mr.
			 Graham, Mr. Kyl,
			 Mr. Coburn, Mr.
			 Lieberman, Mr. Menendez,
			 Mr. Vitter, Mr.
			 Webb, Mr. Brownback,
			 Mr. Martinez, Mr. Bunning, Mr. Udall of
			 Colorado, and Mr. Cardin)
			 submitted the following resolution; which was considered and agreed
			 to
		
		RESOLUTION
		Commending the people who have sacrificed
		  their personal freedoms to bring about democratic change in the People's
		  Republic of China and expressing sympathy for the families of the people who
		  were killed, wounded, or imprisoned, on the occasion of the 20th anniversary of
		  the Tiananmen Square Massacre in Beijing, China from June 3 through 4,
		  1989.
	
	
		Whereas freedom of expression, assembly, association, and
			 religion are fundamental rights that all people should be able to possess and
			 enjoy;
		Whereas, in April 1989, in a demonstration of democratic
			 progress, thousands of students took part in peaceful protests against the
			 communist government of the People's Republic of China in the capital city of
			 Beijing;
		Whereas, throughout the month of May 1989, the students,
			 in peaceful demonstrations, drew more people, young and old and from all walks
			 of life, into central Beijing to demand better democracy, basic freedoms of
			 speech and assembly, and an end to corruption;
		Whereas, from June 3 through 4, 1989, the Government of
			 China ordered members of the People’s Liberation Army to enter Beijing and
			 clear Tiananmen Square (located in central Beijing) by lethal force;
		Whereas, by June 7, 1989, the Red Cross of China reported
			 that the People's Liberation Army had killed more than 300 people in Beijing,
			 although foreign journalists who witnessed the events estimate that thousands
			 of people were killed and thousands more wounded;
		Whereas more than 20,000 people in China were arrested and
			 detained without trial, due to their suspected involvement in the protests at
			 Tiananmen Square;
		Whereas, according to the Department of State, the
			 Government of China has worked to censor information about the massacre at
			 Tiananmen Square by blocking Internet sites and other media outlets, along with
			 other sensitive information that would be damaging to the Government of
			 China;
		Whereas the Government of China has continued to deny
			 basic human rights, such as freedom of speech and religion;
		Whereas, during the 2008 Olympic Games, the Government of
			 China promised to provide the international media covering the Olympic Games
			 with the same access given the media at all the other Olympic Games, but denied
			 access to certain internet sites and media outlets in attempts to censor free
			 speech;
		Whereas the Department of State Human Rights Report for
			 2008 found that the Government of China had increased already severe cultural
			 and religious suppression of ethnic minorities in Tibetan areas and the
			 Xinjiang Uighur Autonomous Region, detained and harassed dissidents and
			 journalists, and maintained tight controls on freedom of speech and the
			 Internet;
		Whereas the United States Commission on International
			 Religious Freedom in 2009 stated, The Chinese government continues to
			 engage in systematic and egregious violations of the freedom of religion or
			 belief, with religious activities tightly controlled and some religious
			 adherents detained, imprisoned, fined, beaten, and harassed.;
			 and
		Whereas the China Aid Association reported that in 2007,
			 Christians were detained or arrested and Christian house church groups were
			 persecuted by the Government of China: Now, therefore, be it
		
	
		That the Senate—
			(1)commends the
			 people who demonstrated at Tiananmen Square and elsewhere in the People's
			 Republic of China in 1989, many of whom sacrificed their lives and freedom
			 to—
				(A)bring about
			 democratic change in China; and
				(B)gain freedom of
			 expression, assembly, association, and religion for the people of China;
				(2)expresses its
			 sympathy for the families of the people who were killed, wounded, or imprisoned
			 due to their involvement in the peaceful protests in Tiananmen Square in
			 Beijing, China from June 3 through 4, 1989;
			(3)condemns the
			 ongoing human rights abuses by the Government of China;
			(4)calls on the
			 Government of China to—
				(A)release all
			 prisoners that are—
					(i)still in
			 captivity as a result of their involvement in the events from June 3 through 4,
			 1989, at Tiananmen Square; and
					(ii)imprisoned
			 without cause;
					(B)allow freedom of
			 speech and access to information, especially information regarding the events
			 at Tiananmen Square in 1989; and
				(C)cease all
			 harassment, intimidation, and unjustified imprisonment of—
					(i)members of
			 religious and minority groups; and
					(ii)people who
			 disagree with policies of the Government of China;
					(5)supports efforts
			 by free speech activists in China and elsewhere who are working to overcome
			 censorship (including censorship of the Internet) and the chilling effect of
			 censorship; and
			(6)urges the
			 President to continue to support peaceful advocates of free speech around the
			 world.
			
